Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Roomlinx, Inc. We hereby consent to the incorporation by reference in this registration statement on Form S-8 of our report dated March 24, 2010 relating to the consolidated financial statements of Roomlinx, Inc. as of December 31, 2009 and 2008 and for the years then ended. StarkSchenkein, LLP (formerly Stark Winter Schenkein & Co., LLP) Denver, Colorado September 22, 2010 3600 South Yosemite Street | Suite 600 | Denver, CO 80237 | P: 303.694.6700 | TF: 888.766.3985 | F: 303.694.6761 | www.starkcpas.com An Independent Member of BKR International
